Citation Nr: 1025231	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 RO decision, which granted a claim 
for service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective from October 4, 2007.

Initially, the Board notes that the Veteran's service treatment 
records appear to have been associated with the claims file in 
January 2009, after the July 2008 statement of the case (SOC) was 
issued with respect to this claim.  A supplemental statement of 
the case (SSOC) was not issued after these records were obtained.  
However, as service connection has already been established for 
the Veteran's bilateral hearing loss, and the issue now before 
the Board relates to the current severity of this disability, the 
Board finds that the Veteran's service treatment records would 
not be relevant to the issue currently on appeal.  As such, the 
Board may proceed to adjudicate the claim with no prejudice to 
the Veteran.


FINDING OF FACT

The Veteran's hearing acuity is no worse than a Level IV for his 
right ear and a Level I for his left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Further, the Court has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1)  veteran status; (2)  existence of a disability; 
(3)  a connection between the veteran's service and the 
disability; (4)  degree of disability; and (5)  effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court also explained that proper notification must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service connection 
is granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 38 U.S.C.A. 
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected bilateral hearing loss essentially fall within 
this fact pattern.  Prior to the RO's February 2008 grant of SC 
for bilateral hearing loss, the Veteran was notified (by a 
December 2007 letter) of the evidence needed to establish that 
underlying issue.  After receiving notice of the award of service 
connection for this disability here at issue, the Veteran 
perfected a timely appeal with respect to the rating initially 
assigned to the grant.  Clearly, no further section 5103(a) 
notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the February 2008 
rating decision and the July 2008 statement of the case (SOC)] 
that contain notice of VA's rating criteria, his appellate 
rights, a summary of relevant evidence, citations to applicable 
law, and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of notification of this increased rating 
claim is required.  

Additionally, the VCAA requires VA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2009).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

Here, the Board finds that VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board acknowledges that 
the Veteran indicated in a January 2008 statement that he 
purchased dual hearing aids from Miracle Hearing Aid in 1994.  
However, the Veteran has not indicated that this facility would 
have relevant medical records that he would like VA to obtain.  
Additionally, as the issue before the Board relates to the 
current severity of his hearing loss, the Board does not find 
that records from 1994 would be relevant to the issue currently 
on appeal before the Board.  As such, the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with an examination for his hearing 
loss claim in January 2008.  A February 2008 addendum accompanied 
this examination report.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected hearing loss since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
claims file and thoroughly interviewed and examined the Veteran.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds this 
examination report and addendum to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

The Board notes that the claims file contains a VA audiological 
report from July 2007.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
50
75
70
LEFT
15
25
45
60

The average decibel loss was 52.5 for the right ear and 36.25 for 
the left ear.  Speech recognition ability was 92 percent in the 
right ear and 96 percent in the left ear.  However, it appears 
from this report that the speech recognition scores were obtained 
using the W-22 list, as opposed to the Maryland CNC test.  As 
such, the results cannot be considered in this case in evaluating 
the severity of his disability.  

Subsequently, the Veteran underwent an audiological examination 
in January 2008.  This audiological summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15/15
50
75
70
LEFT
15/10
20
40
60

Taking the worst scores from the testing conducted at 1000 Hertz, 
the average decibel loss was 52.5 for the right ear and 33.75 for 
the left ear.  Speech recognition ability was 78 percent in the 
right ear and 92 percent in the left ear.  According to 38 C.F.R. 
§ 4.85, this examination results in the assignment of a hearing 
acuity of Level IV for the right ear and a Level I for the left 
ear.  This warrants a 0 percent rating under 38 C.F.R. § 4.85.  
Nor do the results from either the July 2007 or the January 2008 
examinations provide evidence of exceptional hearing loss 
patterns.  38 C.F.R. § 4.86.  

While the Board is sympathetic to the difficulties the Veteran 
experiences as a result of his disability, his claim primarily 
hinges on a mechanical application of specifically defined 
regulatory standards.  The Board is bound by the very precise 
nature of the laws governing evaluations of hearing loss 
disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In a May 2008 statement, the Veteran contended that he is 
mistaken for being confrontational among family, friends, and 
employers, due to the fact that he speaks at a higher volume as a 
result of his hearing loss.  He has reported that he can hear 
sounds but cannot decipher them into understandable English.  He 
must keep the volume of the television at an almost maximum 
volume, which isolates him from family and friends, as the volume 
is too loud for them to tolerate.  

Also, in an August 2008 statement, the Veteran asserted that he 
cannot have a conversation in a room where there is any other 
noise.  However, the Veteran has not identified any specific 
factors which may be considered to be exceptional or unusual in 
light of VA's schedule of ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated in 
the regulations and rating criteria as defined.  Accordingly, the 
Board determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria set 
forth in the rating schedule.  Thus, the Board determines that 
the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  For 
these reasons, any further discussion of a claim for a total 
rating based on individual unemployability is not necessary.  
Rice v. Shinseki, 22 Vet. App. 447 (2009)

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  See Fenderson, 
supra.


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


